Name: Council Decision (CFSP) 2017/973 of 8 June 2017 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. ) (EULEX KOSOVO)
 Type: Decision
 Subject Matter: Europe;  politics and public safety;  organisation of the legal system;  EU finance;  European construction;  political framework
 Date Published: 2017-06-09

 9.6.2017 EN Official Journal of the European Union L 146/141 COUNCIL DECISION (CFSP) 2017/973 of 8 June 2017 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (*1) (EULEX KOSOVO) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 4 February 2008, the Council adopted Joint Action 2008/124/CFSP (1). (2) On 14 June 2016, the Council adopted Decision (CFSP) 2016/947 (2), which amended Joint Action 2008/124/CFSP, extended the mandate of EULEX KOSOVO until 14 June 2018 and provided a new financial reference amount for the implementation of its mandate in Kosovo until 14 December 2016 and for support to the relocated judicial proceedings within a Member State until 14 June 2017. (3) On 14 November 2016, the Council adopted Decision (CFSP) 2016/1990 (3) amending Joint Action 2008/124/CFSP, providing a financial reference amount until 14 June 2017. (4) A new reference amount should be provided for the implementation of the mandate of EULEX KOSOVO until 14 June 2018. (5) Nothing in this Decision should be understood as prejudicing the independence and the autonomy of the judges and prosecutors. (6) Due to the special character of the activities of EULEX KOSOVO in support of the relocated judicial proceedings within a Member State, it is appropriate to identify in this Decision the amount envisaged to cover the support to the relocated judicial proceedings within a Member State and to provide for the implementation of that part of the budget through a grant. (7) Joint Action 2008/124/CFSP should be amended accordingly. (8) EULEX KOSOVO will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 In Article 16(1) of Joint Action 2008/124/CFSP, the eleventh subparagraph is replaced by the following: The financial reference amount intended to cover the expenditure of EULEX KOSOVO from 15 June 2017 until 14 June 2018 shall be EUR 90 914 000. Out of the amount referred to in the eleventh subparagraph, the amount intended to cover the expenditure of EULEX KOSOVO for the implementation of its mandate in Kosovo shall be EUR 49 600 000 and the amount intended to cover the support to the relocated judicial proceedings within a Member State shall be EUR 41 314 000. The Commission shall sign a grant agreement with a registrar acting on behalf of a registry in charge of the administration of the relocated judicial proceedings for the amount of EUR 41 314 000. The rules on grants provided for in Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (*2) shall apply to this grant agreement. The financial reference amount for the subsequent period for EULEX KOSOVO shall be decided by the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 8 June 2017. For the Council The President U. REINSALU (*1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 (1999) and the ICJ Opinion on the Kosovo declaration of independence. (1) Council Joint Action 2008/124/CFSP of 4 February 2008 on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (OJ L 42, 16.2.2008, p. 92). (2) Council Decision (CFSP) 2016/947 of 14 June 2016 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (EULEX Kosovo) (OJ L 157, 15.6.2016, p. 26). (3) Council Decision (CFSP) 2016/1990 of 14 November 2016 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (EULEX Kosovo) (OJ L 306, 15.11.2016, p. 16).